                                       Case 3:16-cr-00440-WHA Document 235 Filed 06/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                             No. CR 16-0440 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                              NOTICE RE HEARING
                                       NIKULIN,
                                  14
                                                     Defendant.
                                  15

                                  16        Counsel should study the questionnaire responses from the jurors and assist the Court in
                                  17   deciding whether resuming trial on June 8 or July 6 would provide the best chance of seating
                                  18   12 jurors. There will be no further postponements.
                                  19

                                  20        IT IS SO ORDERED.
                                  21

                                  22   Dated: June 2, 2020.
                                  23

                                  24
                                                                                             WILLIAM ALSUP
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
